Citation Nr: 0527374	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  98-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel



INTRODUCTION

The appellant had initial active duty for training from 
October 1992 to March 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The Board previously remanded this claim in June 2000, and 
then remanded it again in August 2003.  The Board is 
satisfied that all action requested on remand is complete, 
such that it may now proceed with a decision in this appeal.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Hypertension was not noted on the appellant's October 
1992 service medical examination for entry into active duty 
for training.

3.  Competent medical evidence of record clearly and 
unmistakably demonstrates that hypertension preexisted the 
appellant's October 1992 entry into active duty for training.

4.  Competent medical evidence of record indicates that the 
appellant's preexisting hypertension did not undergo an 
increase in disability during his period of active duty for 
training from October 1992 to March 1993.




CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1111 (West 2002); 
70 Fed. Reg. 23,027-23,029, effective May 4, 2005, [to be 
codified as amended at 38 C.F.R. § 3.304(b)].

2.  The presumption of aggravation is not applicable to this 
case.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2004).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a January 
2004 letter to the appellant from the Appeals Management 
Center (AMC) on behalf of the RO specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the appellant and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004), VA essentially satisfied the 
notification requirements of the VCAA by way of the January 
2004 letter by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the appellant about the 
information and evidence VA would seek to provide; (3) 
informing the appellant about the information and evidence he 
was expected to provide; and (4) requesting the appellant to 
provide any information or evidence in his possession that 
pertains to his claim.  

The Board acknowledges that the January 2004 was provided to 
the appellant after the initial unfavorable decision in this 
case, rather than prior to the initial decision as required.  
However, in a case involving the timing of the VCAA notice, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in such situations, the appellant has a 
right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The January 2004 VCAA notice was provided to the 
appellant pursuant to the Board's request.  The appellant was 
then afforded an opportunity to respond, and thereafter, the 
RO subsequently reviewed his claim and issued a supplemental 
statement of the case in April 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the appellant's pertinent service medical 
records are associated with the claims file, as are all 
available treatment records identified and/or provided by the 
appellant, as well as his statements and hearing testimony, 
and also statements from other individuals in support of his 
claim.  In addition, the appellant was afforded VA 
examinations in order to address the medical questions 
presented in this case.  The Board notes that the RO's 
initial attempts to obtain the appellant's service medical 
records as pertaining to his period of active duty for 
training were unsuccessful.  In June 1997, however, the 
appellant notified the RO that he had a copy of his records.  
He then sent these records to the RO, and information in the 
claims file indicates that the RO received the records in 
late June 1997.  The appellant has not indicated that these 
records are incomplete in any regard.  Thus, the Board finds 
that VA need not undertake any additional action to obtain 
substitute records from other sources, or to notify the 
appellant of a need for him to identify or provide other 
satisfactory evidence in support of his claim.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990); see also Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 
619, 620 (1992).

At this time, the appellant and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide this claim.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained, and 
that the case is ready for appellate review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, service-connected 
disability compensation may only be paid to a "veteran."  
The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  

The term "active duty" is defined in 38 U.S.C.A. § 101(21) 
(West 2002) to include, inter alia, "full-time duty in the 
Armed Forces, other than active duty for training," and 
"service as a cadet at the United States Military, Air 
Force, or Coast Guard Academy, or as a midshipman at the 
United States Naval Academy."  

Additionally, active military, naval, or air service includes 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a) (2004).  Active duty for 
training is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes or by members of 
the National Guard of any state.  See 38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c) (2004).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Inactive duty training means, inter alia, duty 
other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2004).  Moreover, 38 U.S.C.A. § 
101(24) was recently amended by the Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No 106-419, to 
additionally include within the definition of "active duty" 
any periods of inactive duty for training during which an 
individual becomes disabled or dies from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  38 C.F.R. § 3.6 was also 
amended to reflect this change.  See 66 Fed. Reg. 184, pp. 
48,558- 48,561 (effective November 1, 2000).

Thus, in order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, the 
presumption of soundness and the presumption of aggravation 
are not for application.  See Laruan, supra; Paulson, supra.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. §§ 1111, 1132 (West 2002); see also 70 Fed. Reg. 
23,027-23,029, effective May 4, 2005, [to be codified as 
amended at 38 C.F.R. § 3.304(b)].  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  Id. 

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2004).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2004).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis of the Claim

With respect to this claim, the Board first notes that it has 
reviewed, considered, and weighed the probative value of all 
of the evidence of record, including but not limited to the 
contentions of the appellant and his representative, service 
medical records, private medical records from multiple 
providers dated from approximately September 1988 to June 
2003, and VA examination reports and test results dated in 
April 1997 and June 2003.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decisions, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence, 
including that submitted by the appellant, will be addressed 
and/or summarized where appropriate.  

For the reasons detailed below, the Board finds that service 
connection is not warranted for the appellant's claim.  See 
38 U.S.C.A. §§ 1110, 1111, 1153; 
70 Fed. Reg. 23,027-23,029, effective May 4, 2005, [to be 
codified as amended at 38 C.F.R. § 3.304(b)]; 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309.

The record reflects that the appellant's only confirmed 
active duty for training is dated from October 1992 to March 
1993, when he was elevated from Reserve status for completion 
of a period of active duty for training.  The primary 
question at issue for this claim concerns a determination of 
whether the appellant was actually diagnosed with 
hypertension prior to his entry into the aforementioned 
period of active service in October 1992.  Although there are 
statements of record from the appellant indicating that he 
did have this problem prior to the period of service in 
question, there are also later reports of record from the 
appellant averring that he never meant for his prior 
statements to serve as such an admission.  For this appeal, 
however, the Board must look to the competent medical 
evidence of record for such a determination.

The appellant's earliest medical reports of record (and the 
only medical evidence that directly coincides with his period 
of active duty for training) are private treatment reports 
from the Cincinnati Primary Healthcare System, dated from 
approximately September 1988 to May 1994.  Reports from 
September 1988 show blood pressure readings for the appellant 
of 130 (systolic) over 80 (diastolic) and of 110 over 80.  

Thereafter, a December 3, 1991, report from the Cincinnati 
Primary Healthcare System included a reading of the 
appellant's blood pressure at 120 over 90, with notation that 
the appellant was complaining that his blood pressure 
medication was too expensive, with inquiry as to whether he 
could obtain his medication in the future at this facility 
instead.  Additional notation at this visit recorded that the 
appellant had had high blood pressure for a year, and that he 
was using a medication called Calan SR to control it.  
Another blood pressure reading was listed at 130 over 80, and 
the assessment was controlled hypertension.  A December 16, 
1991, report includes a blood pressure reading of 110 over 
80, but also notes that the appellant was present at the 
facility in order to obtain a refill for his blood pressure 
medication.  At this visit, the appellant reported that he 
had enough medication to last him until his previously 
scheduled follow-up appointment on December 18, 1991, and so 
he agreed to return on that date.  (There is no explicit 
record of the follow-up appointment in these reports, 
although there is some indication that after December 1991, 
the appellant did not show for some of his scheduled 
appointments.)    

A May 1992 note from the Cincinnati Primary Healthcare System 
included the appellant's report of a single episode of chest 
tightness that occurred three to four weeks prior, after 
staying up for more than 24 hours without sleep.  There were 
no reports of shortness of breath, but the appellant did 
indicate that a mid-sternal, non-radiating pain, worse with 
exertion, lasting for two to three hours at a time (but 
intermittently) occurred approximately two to three times per 
year.  The appellant's blood pressure was recorded at 144 
over 88, and it was noted that he had not taken his blood 
pressure medication that morning.  The assessment was 
borderline hypertension, with a recommendation to continue 
the appellant's current medication and to decrease his salt 
intake.  A follow-up noted dated in August 1992 included the 
appellant's report that he had tried not to add salt to his 
food, and that he took his medication sometimes, but needed 
refills.  He was advised to comply with his medication and 
recommended diet, and the diagnosis was continued as 
hypertension.  Another note, dated in September 1992, 
indicated that the appellant was feeling good, and was due to 
report to boot camp in late October 1992.  He had no 
complaints of headaches, dizziness, chest pain, shortness of 
breath, or edema, and denied any problems with taking his 
medication.  The assessment at that visit was "hypertension, 
a little borderline, but okay," but the appellant was 
instructed to continue the use of his medication.       

Thereafter, the appellant began his period of active duty for 
training in October 1992.  Prior to his entry, the appellant 
underwent a service medical examination in July 1992.  The 
appellant did not report a history of hypertension, and he 
stated that he was not taking any medications.  On clinical 
evaluation, his blood pressure was measured at 122 over 70, 
and all pertinent systems were assessed as normal.  His 
examination report was then updated at the time of his entry 
into boot camp in October 1992, but nothing of relevance to 
the pending claim was added to the report at that time.  In-
service treatment reports for late 1991 and early 1993 
include evaluation of the appellant for stress fracture 
symptomatology present in his bilateral tibias, and for a 
headache (initially assessed as a migraine, but later thought 
to be a tension headache).  Additionally, in March 1993, the 
appellant was briefly evaluated for gastrointestinal problems 
at a service hospital, where he reported that he was not 
taking any medication, and his blood pressure was measured at 
145 over 86, 158 over 112, and at 145 over 103.   

An additional report from the Cincinnati Primary Healthcare 
System, dated in November 1992 (during the appellant's period 
of active duty for training), show a continued diagnosis of 
controlled hypertension.

There is no specific discharge examination report of record 
for the conclusion of the appellant's period of active duty 
for training in March 1993.  Within a year after discharge 
from active duty for training (in March 1993), however, the 
medical evidence of record indicates that the appellant first 
returned to the Cincinnati Primary Healthcare System for a 
blood pressure check in April 1993.  At this visit, he 
reported that he had had no blood pressure medication for six 
months or more, and his blood pressure registered at 130 over 
100.  Then, a July 1993 report noted that his hypertension 
was not well-controlled when he was off of his medication.  
He was then counseled to be sure to take his medication.  At 
a September 1993 visit, he reported that he had been taking 
his medication, but needed refills.  His blood pressure 
readings were at 132 over 100 and at 120 over 90.  The 
diagnosis was increased hypertension, but it was also noted 
that the appellant was out of medication.  A December 1993 
report noted that the appellant's hypertension remained 
elevated.  A February 1994 evaluation also noted this 
problem, but questioned whether it was secondary to 
medication failure or to the appellant's noncompliance in 
taking his medication, decreasing his salt intake, and 
increasing his exercise.  Blood pressure readings at this 
visit were at 122 over 90 in the right arm, and at 134 over 
94 in the left arm, and it was also noted that the appellant 
took his medication at different times in the day.  

Afterwards (and to the present), the appellant's medical 
records continue to show his need for treatment, including 
the use of prescription medication, to control his 
hypertension.  The most significant of these records concerns 
a hospitalization in July 1995 for a hypertensive crisis.  
None of these reports, however, provide an etiological 
opinion for the appellant's hypertension, to include whether 
it preexisted service and/or was aggravated during his period 
of active duty for training. 

At an April 1997 VA general medical examination, the 
appellant reported that during his Basic Training, he became 
ill and was given an antibiotic, to which he must have had an 
adverse reaction.  He developed a very severe headache, and 
when he sought medical attention for it, it was discovered 
that he had markedly elevated blood pressure, measured at 170 
over 155.  He reported that his eyes became very sensitive to 
light, and he had difficulty concentrating.  He purportedly 
was rushed to a medical center for treatment, where he was 
given anti-hypertensive medications and apparently had 
extensive evaluation for damage associated with his 
hypertension, including a computed tomography (CT) scan of 
the brain and a cardiac stress test.  The examiner noted that 
the appellant understood that the results of all of these 
tests were normal.  The examiner also noted that the 
appellant's blood pressure control had been described as 
somewhat fluctuating, and recorded that the appellant took 
three prescription medications for his hypertension.  On 
clinical evaluation, the appellant's blood pressure was at 
118 over 82 in his right arm.  The examiner described him as 
mild to moderately overweight.  After further clinical 
evaluation, the examiner's diagnosis was a history of 
hypertensive crisis, associated temporally with service in 
the military, without evidence at the time of significant end 
organ abnormality, and with current evidence of good control 
on current anti-hypertensive medication therapy.

There are also eight statements of record, dated in May 1998, 
signed by fellow servicemen of the appellant.  These 
statements indicate that these individuals each observed the 
appellant suffering from physical and emotional stress on 
several different occasions during his service.  The 
statements also aver that each of these individuals had taken 
the appellant's blood pressure on various occasions and had 
observed to be extremely high.  Each of these individuals 
also stated that the appellant's high blood pressure was 
brought on by the stress he encountered during his Reserve 
service.   

In order to specifically address the matter of any 
preexisting hypertension, as well as aggravation during 
active duty for training, the appellant was afforded a new VA 
examination with claims file review by the examiner in June 
2003.  In his report, the examiner first noted several 
pertinent findings from the appellant's medical history as 
contained in the claims file, and also recorded his current 
prescription medications and recent test findings.  
Thereafter, he took a history from the appellant, noting that 
the appellant stated that he was unsure as to when he was 
diagnosed with hypertension.  The examiner recorded that he 
first stated that it occurred during his tenure in service in 
1992 or 1993 while on active duty, but observed that when he 
showed the appellant records of his treatment from 1991 that 
indicated that he had been on blood pressure medication for a 
year prior to the date of that record, the appellant then 
stated that he did not know when his hypertension began.  The 
appellant reported that he currently had no symptoms 
associated with his high blood pressure, and had almost no 
side effects from the use of his current medications.  He 
also denied any coronary artery disease, stroke, or kidney 
damage.  On clinical evaluation, blood pressure in the 
appellant's right arm was at 145 over 93, and at 144 over 90 
in the left arm.  The examiner told the appellant that these 
readings were elevated, such that he should follow up with 
his current physician within a week, and also continue with 
the use of his current medications.  The examiner reported 
that no diagnostic or further clinical testing was necessary.  

The June 2003 VA examiner diagnosed hypertension, and stated 
that the appellant had had hypertension since at least 1990, 
because in 1991, there were medical records stating that the 
appellant had been on anti-hypertensive medications for at 
least one year.  The examiner continued that it was clear 
that the appellant's hypertension predated his tenure in 
service, and noted that there was evidence of ongoing 
hypertension from 1994 onward.  He reported that he did not 
have any records from when the appellant began his active 
duty service to when he finished this service, but also noted 
that the appellant had no evidence of end organ damage, 
including cardiac, renal, or neurologic, as a result of his 
hypertension.  He added that there was no disability 
associated with the appellant's hypertension, and that there 
were no significant side effects from the use of his 
medication.  The examiner then stated that it was his medical 
opinion, less likely than not, that the appellant's 
hypertension was caused by his tenure in the service, because 
the appellant's hypertension clearly predated his service, 
and there was no indication that it worsened while he was on 
active duty or because of any other in-service activities.   

At the outset, the Board determines that the presumption of 
soundness does apply in this case because the appellant has 
previously established his status as a veteran for the period 
in question; that is, he has previously been found to have a 
service-connected disability as a result of his active duty 
for training from October 1991 to March 1993.  Thus, the 
Board initially notes that, as hypertension was not noted at 
the time of the appellant's service medical examination (in 
July 1992/October 1992) for entry into active duty for 
training, it would appear that he is initially entitled to 
the presumption of soundness with respect to this disease.  
However, further review of the competent medical evidence of 
record reveals that the presumption of soundness is 
adequately rebutted by clear and unmistakable evidence of the 
existence of diagnosed hypertension prior to active service, 
as noted in the appellant's 1991 treatment reports from the 
Cincinnati Primary Healthcare System, and as observed by the 
June 2003 VA examiner.  The information in these reports 
shows that the appellant reported at the end of 1991 to 
refill his blood pressure medications, and includes his 
statement that he had been on such medications for the past 
year.  More importantly, these reports also include the entry 
of repeated diagnoses of hypertension in the appellant's case 
- specifically predating his entry into active service.  
38 U.S.C.A. § 1111; 70 Fed. Reg. 23,027-23,029, effective May 
4, 2005,  [to be codified as amended at 38 C.F.R. 
§ 3.304(b)].

The Board further finds that with regard to the presumption 
of soundness, the competent medical evidence of record also 
clearly and unmistakably establishes that the appellant's 
hypertension was not aggravated during his period of active 
duty for training - the second necessary prong to rebut the 
presumption.  The appellant's service records illustrate no 
more than a few findings of high blood pressure readings, 
whereas it is clear that his prevalent medical problems at 
that time were bilateral stress fractures of his lower 
tibias, headaches, and gastrointestinal problems; indeed, 
these records do not even demonstrate that the appellant was 
evaluated for hypertension at that time.  Thus, the June 2003 
VA examiner concluded that the appellant's hypertension did 
not undergo any increase in disability, especially as even as 
of June 2003 - 10 years later - his hypertension had yet to 
manifest in any end organ damage, significant side effects 
from use of his medications to control it, or in any other 
disability.  Id.

With respect to the weighing of the medical opinions in this 
case, the Board is aware of the eight May 1998 lay statements 
of record from individuals who served with the appellant, 
which indicate that they observed that the appellant had 
suffered from high blood pressure during his active and 
Reserve service, as caused by his service.  However, these 
reports are not specific to the appellant's six-month period 
of active duty for training, do not provide actual blood 
pressure readings, do not describe the medical training of 
these servicemen, and do not show that any of these 
individuals had the claims file available for review.  The 
Board further notes that while the April 1997 VA examiner 
stated that the appellant had hypertension that was 
"temporally associated" with his service, he also did not 
have the file available for review, and given the description 
from the appellant in his report that was clearly related to 
the appellant's July 1995 hypertensive crisis (when he was 
not on active duty for training), the Board also considers 
this tentative medical opinion to be of limited value as 
well.  Thus, the Board holds that the opinion of the June 
2003 VA examiner is more probative than that of the May 1998 
servicemen or the April 1997 VA examiner, as based upon the 
provision of a detailed basis for his opinion, and given his 
noted review of the entire record and knowledge of the 
pertinent facts of the case, as well as his medical training.  
See Bloom v. West, 12 Vet. App. 185 (1999); Evans v. West, 12 
Vet. App. 22 (1998); Winsett v. West, 11 Vet. App. 420 
(1998); Miller v. West, 11 Vet. App. 345 (1998); LeShore v. 
Brown, 8 Vet. App. 406 (1995); Owens v. Brown, 7 Vet. App. 
429 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Board is also aware that the June 2003 VA examiner 
entered a confusing comment at the end of his report to state 
that he did not have medical records for the appellant's 
period of active duty, but does not consider this comment as 
sufficient to reduce the credibility and competence of this 
examiner's opinion.  The Board observes that these records - 
as well as duplicate copies of the records - are interspersed 
throughout the claims file, and that the examiner also 
entered pertinent clinical findings from medical records for 
that period of service at the beginning of his report.  The 
clear basis for the examiner's opinion that the appellant's 
hypertension did not increase in disability during service 
was the fact that there was no clinical evidence of end organ 
damage, prescription side effects, or other disability; 
additionally, as previously described, the service medical 
records for the appellant's period of active duty for 
training are negative for these kinds of findings.  Id.

Second, in light of its finding that his hypertension 
preexisted his entry into active service, the Board must 
determine whether the appellant is entitled to the 
presumption of aggravation during his period of active duty 
for training.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In 
this case, however, it is important to note the June 2003 VA 
examiner's conclusion that there was no indication in the 
record that the appellant's hypertension worsened during his 
period of active service - at all.  Accordingly, for lack of 
a finding of medical evidence of an increase in disability 
during active service, the Board finds that the presumption 
of aggravation is not applicable in this case.  Thus, no 
further analysis need be undertaken in order to determine 
whether the presumption of aggravation has been rebutted (as 
to whether any increase in disability was the result of a 
temporary flare-up or symptomatology, or instead, a permanent 
worsening).  Id.; see also Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

In reaching the above conclusion as to no increase in 
disability during active service, the Board is also mindful 
of the appellant's description of his severe hypertensive 
episode in service which required hospitalization.  The 
medical evidence of record, however, clearly establishes that 
this event occurred in July 1995 - significantly beyond the 
appellant's confirmed period of active duty for training, and 
at a time when he was only in inactive and Reserve status.  
Thus, this "increase in disability" of the appellant's 
preexisting hypertensive disease cannot be considered as 
competent evidence for consideration in the Board's 
determination herein with regard to the applicability of the 
presumption of aggravation in his case.  See 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

The Board must therefore conclude that entitlement to service 
connection for hypertension is not warranted under any 
currently available theory or basis.  38 U.S.C.A. §§ 1110, 
1111, 1153; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.  The 
competent medical evidence of record clearly establishes that 
the appellant's hypertension preexisted his entry into active 
duty for training in October 1992, and further indicates that 
his hypertension did not undergo an increase in disability 
during this period so as to constitute aggravation as defined 
under VA law.  Id.  

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against the appellant's claim.  As 
such, this case does not present such a state of balance 
between the positive evidence and the negative evidence - a 
state of relative equipoise - so as to allow for a more 
favorable determination.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


